NUMBER 13-14-00490-CV

                              COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                     IN RE PRIME INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Per Curiam Order

       On October 16, 2014, this Court conditionally granted a petition for writ of

mandamus filed by Prime Insurance Company (“Prime”) seeking to enforce a forum

selection clause. See In re Prime Ins. Co., No. 13-14-00490-CV, 2014 WL 5314514, at

*1 (Tex. App.—Corpus Christi Oct. 16, 2014, orig. proceeding) (mem. op.). Specifically,

we directed the trial court to vacate its orders denying Prime's motions to dismiss the

underlying lawsuit and to sign an order granting Prime's motion to dismiss the underlying

lawsuit. See id. at *12.
       On October 31, 2014, real parties in interest, RZQ, L.L.C., Hameed Quraishi, M.D.,

Rafath Quraishi, M.D., Aadam Quraishi, and Advanced Medical Imaging, L.L.C., filed a

motion for rehearing. That same day, Prime filed an “Unopposed Emergency Motion for

Temporary Relief” through which it sought to stay trial court proceedings pending

disposition of the motion for rehearing. According to Prime, the trial court had set a

hearing for November 4, 2014 at 9:00 a.m. on Prime’s motion to dismiss, despite this

Court’s ruling, and appellees had served Prime with a subpoena duces tecum requesting

that Prime produce a witness and documents, at that same hearing, pertaining to other

claims or lawsuits involving Prime policies over a four-year period of time. This Court

granted Prime’s motion to stay all trial court proceedings. In so ruling, we stated that

“[w]e assume that the forementioned trial court proceedings must have been scheduled

in error because we are confident that the trial court and parties would not intentionally

violate this Court’s directive.”

       We have now reviewed the motion for rehearing and the response thereto. The

Court, having examined and fully considered the motion for rehearing and response, is of

the opinion that the motion for rehearing should be denied.           Accordingly, the stay

previously imposed by this Court is LIFTED. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”). The motion for rehearing is DENIED. We are confident that the trial court will

act promptly in following this Court’s directive to vacate its orders denying Prime's motions

to dismiss the underlying lawsuit and to sign an order granting Prime's motion to dismiss

the underlying lawsuit.




                                                 2
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
11th day of February, 2015.




                              3